PER CURIAM
*99*740Appellant seeks reversal of a judgment committing him to the custody of the Oregon Health Authority for a period not to exceed 180 days and prohibiting him from purchasing or possessing firearms. ORS 426.130. Appellant contends that the state failed to prove by clear and convincing evidence that, because of a mental disorder, he is dangerous to others or unable to provide for his basic personal needs. ORS 426.005(1)(f). The state concedes that the evidence is legally insufficient to support appellant's involuntary commitment and that the judgment should be reversed. We agree, accept the state's concession, and reverse the judgment of commitment.
Reversed.